DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is modified as follows, as necessitated by Applicant’s amendment filed 17 August 2021:
Claims 1, 2, 4-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Lu”, US 2017/0182069) in view of Genius (“GENIUS Ultimate Anti-Aging Bi-Phase Peel”, https://www.beautypedia.com/products/genius-ultimate-anti-aging-bi-phase-peel/, citation date Jul. 7, 2017).


While Lu teaches additional carriers may be present, Lu does not specifically teach the presence of a non-water miscible oil.
Genius teaches a bi-phase chemical peel which combines the effectiveness of a peel with the luxurious benefits of an oil (page 1).  In the bi-phase formula, the acids and oils work together for gentle, highly effective skin exfoliation and renewal, while the Microalgae oil leaves skin feeling soothed, nourished, and deeply conditioned (page 1).  Genius teaches oil carriers include isohexadecane (branched alkane, non-water miscible oil) and Microalgae (Chlorella Protothecoides) oil (ingredients, page 2).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include oils as taught by Genius in the composition of Lu to form a bi-phase peel.  One skilled in the art would be motivated to do so because the addition of said oils provides the benefits of maintaining effective exfoliation and skin renewal, while also providing nourishment and skin conditioning, as taught by Genius.  One would reasonably expect success from said addition because Lu already teaches additional solvents may be present as carriers in its composition.
2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Additionally, prior art structures do not have to be true homologs or isomers to render structurally similar compound prima facie obvious.  See MPEP 2144.09 II and III.  In this case, the oil of Genius (isohexadecane, a C16 branched alkane) differs from oils in the claimed invention (C13-15 alkane/hemisqualane, C17-18 branched alkane) only by having one less, or one more, carbon than the oils instantly claimed.  Since Genius teaches its oil provides benefits of working with the acids together for gentle, highly effective skin exfoliation and renewal, the skilled artisan would reasonably expect other compounds having a sufficiently close structural similarity to that taught by Genius (C13-15 or C17-18 branched alkane) to possess similar benefits, and thus would also be motivated to include such oils in the composition of Lu, with a reasonable expectation of success.
Regarding amounts of oil of at least 20% (claims 1, 5) and amounts of water and oil phases (claims 1, 15, 17), it is noted that, while Genius does not specifically quantify the amount of oil or water phases present, based on the order of ingredients, it appears the amount of oil achieves the required minimum of 20%, and that the water and oils may be present in roughly equal amounts.  Additionally, since Genius teaches the benefits of the presence of the oil in conjunction with the water/acid phase, it would be 
Regarding claims 4 and 19, Lu teaches surfactants as optional additives but does not require them (e.g., paragraph 33), and Genius does not teach any surfactants in its composition (page 2), and thus the ordinarily skilled artisan would envisage the composition of the prior art to be surfactant free. 
Regarding amounts of alpha and beta hydroxy acids and phenylethyl resorcinol (claims 7, 8, 10, 11, 13, 17), Lu teaches the peel composition comprises from about 4% to about 13% of alpha hydroxyl acid, from about 0.1% to about 2.0% of salicylic acid (beta hydroxyl acid), and from about 0.1% to about 2.0% of phenylethyl resorcinol (e.g., abstract; paragraph [0008]).  These amounts encompass or overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 14, Lu teaches amounts of ethanol of 5.0 to 20.0 wt% may be present (e.g., paragraph [0030]).
Regarding claim 16, Lu optional additives include preservatives (i.e., antimicrobial agents) and fragrances (e.g., paragraph [0033]).




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Genius as applied to claims 1, 2, 4-11, 13-17, 19, and 20 above, and further in view of Santhanam et al. (“Santhanam”, US 2016/0256368).
The inventions of Lu and Genius are delineated above (see paragraph 4, above).
Further regarding claims 1, 5, and 17 as amended, and specifically regarding claims 3, 12, and 18 as amended (and more generally regarding the remaining claims), the combined prior art does not specifically recite the oil(s) as listed in instant claims 1, 5, and 17 as amended, such as isopropyl myristate (claims 3, 12, and 18 as amended).
However, Santhanam is in the same field of cosmetic compositions such as chemical peels (e.g., paragraph [0008]) and teaches suitable cosmetically acceptable vehicles may include combinations of water, alcohols such as ethanol, and oils (e.g., paragraph [0101]).  Suitable oils include isoparaffins such as isohexadecane; ester oils such as isopropyl myristate; silicone oils such as dimethicone; and hydrocarbon oils such as mineral oil (e.g., paragraph [0101]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select or include an oil such as isopropyl myristate, and/or dimethicone and/or mineral oil, as the oil(s) in the composition of the combined references; thus arriving at the claimed invention.  One skilled in the art would have been motivated to do so because isohexadecane, as well as isopropyl myristate, dimethicone, and mineral oil, are all known to be suitable carrier oils in cosmetic compositions such as chemical peels as taught by Santhanam, and therefore are .

Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive.  
Applicant argues the isohexadecane of Genius is not the same as either the C13-15 alkane/hemisqualane or C17-18 branched alkanes recited in claims 3, 12, and 18 (pages 6-8 of Applicant’s Remarks filed 17 August 2021).  The Examiner notes this subject matter has been canceled in claims 3, 12, and 18, and incorporated into independent claims 1, 5, and 17.  This argument is not persuasive because, as noted above, it has been held that compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Additionally, prior art structures do not have to be true homologs or isomers to render structurally similar compound prima facie obvious.  See MPEP 2144.09 II and III.  In this case, the oil of Genius (isohexadecane, a C16 branched alkane) differs from oils in the claimed invention (C13-15 alkane/hemisqualane, C17-18 branched alkane) only by having one less, or one more, carbon than the oils instantly claimed.  Since Genius teaches its oil 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611